                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL EUGENE WYATT,                           Case No. 18-cv-06588-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER DENYING MOTION FOR A
                                                 v.                                      STAY; GRANTING EXTENSION
                                   9

                                  10     JOHN SUTTON,                                    Re: Dkt. Nos. 32, 37
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, proceeds with a pro se petition for a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. The first two petitions were dismissed with

                                  15   leave to amend because it was not entirely clear the claims petitioner had presented.

                                  16   Liberally construing the second amended petition, petitioner asserted that: (1) the trial

                                  17   court erred by failing to instruct the jury on self-defense and imperfect self-defense; (2)

                                  18   there was insufficient evidence of premeditation and deliberation for first degree murder;

                                  19   and (3) ineffective assistance of counsel for failing to object to improper jury instructions

                                  20   and failing to present a claim of self-defense. The court found that those claims were

                                  21   sufficient to require a response and issued an order to show cause. The court noted that

                                  22   if those were not the claims petitioner wished to proceed with, he must inform the court

                                  23   within fourteen-days. Petitioner submitted several filings and indicated he wished to

                                  24   move forward with the order to show cause. Docket No. 24 at 2; Docket No. 26 at 1.

                                  25          Petitioner then filed a motion requesting a stay to exhaust a claim regarding self-

                                  26   defense jury instructions. The motion was dismissed with leave to amend because

                                  27   petitioner had not presented any arguments for good cause and it was not clear if the

                                  28   claim was new or a claim already identified by the court that was unexhausted. Petitioner
                                   1   was advised to file an amended motion with arguments for good cause and to describe if

                                   2   this is a new claim or one of the existing claims

                                   3          In Rhines v. Weber, 544 U.S. 269 (2005) the United States Supreme Court found

                                   4   that a stay and abeyance of a mixed federal petition should be available only in the

                                   5   limited circumstance that good cause is shown for a failure to have first exhausted the

                                   6   claims in state court, that the claim or claims at issue potentially have merit and that there

                                   7   has been no indication that petitioner has been intentionally dilatory in pursuing the

                                   8   litigation. Rhines, supra, at 277-78. Petitioner has submitted several filings but has failed

                                   9   to address the standard in Rhines and had failed to provide more information regarding

                                  10   the claim. The amended motion for a stay (Docket No. 32) is DENIED. Respondent’s

                                  11   motion for an extension (Docket No. 37) is GRANTED. Respondent has until June 28,

                                  12   2019, to file a response to the petition.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: May 3, 2019

                                  15

                                  16
                                                                                                PHYLLIS J. HAMILTON
                                  17                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MICHAEL EUGENE WYATT,
                                   4                                                          Case No. 18-cv-06588-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         JOHN SUTTON,
                                   7
                                                        Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 3, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Michael Eugene Wyatt ID: AW6376
                                        Wasco State Prison
                                  18    101 Scofield Avenue
                                        P.O. Box 8800
                                  19    Wasco, CA 93280
                                  20

                                  21
                                       Dated: May 3, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  28
                                                                                          3
